Exhibit 10.14

 

January 2, 2004

 

Redback Networks Inc.

300 Holger Way

San Jose, California 95134

Attn: Chief Financial Officer

 

Ladies and Gentlemen:

 

Reference is made to that certain Financing Agreement, dated as of November 12,
2003, as amended and currently in effect (the “Financing Agreement”; capitalized
terms used herein and not otherwise defined herein shall have the meanings given
to such terms in the Financing Agreement) by and among, on the one hand, the
lenders from time to time a party thereto (each a “Lender”, and collectively the
“Lenders”), Ableco Finance LLC, a Delaware limited liability company as
collateral agent for such Lenders (in such capacity, together with its
successors and assigns, if any, in such capacity, “Collateral Agent”), Wells
Fargo Foothill, Inc., as administrative agent for such Lenders (in such
capacity, in such capacity, together with its successors and assigns, if any, in
such capacity, “Administrative Agent”; together with the Collateral Agent, the
“Agents”), Redback Networks Inc., a Delaware corporation as borrower, and
Redback Networks International Inc., a Delaware corporation and Merlin Systems,
Inc., a Delaware corporation as guarantors (together, the “Guarantors”; together
with Borrower, each a “Loan Party”, and individually and collectively, and
jointly and severally, the “Loan Parties”) have advised the Agents that the Loan
Parties desire to repay all of the Obligations, including but not limited to,
principal, interest, expenses, fees and other charges, owing by the Loan Parties
to the Agents and Lenders.

 

1.    This letter will confirm that, upon receipt by Agents of:

 

(a)    no later than 3:00 p.m., New York time, on January 2, 2004, a wire
transfer of immediately available funds to:

 

Bank: JPMorgan Chase Bank of Texas, N.A.

ABA #.: 113000609

Acct. #: 00102619468

Acct. Name: Wires-Clearing-Asset Backed Securities

Sub Acct. #: 10200637.2

Sub Acct Name: Ableco Finance

Ref: Margaret Askandari/Ableco Finance/Redback DIP

 

in the amount of $5,000 representing costs and expenses payable to the Agents
and Lenders in respect of the Expense Reserve, defined below;

 

(b)    no later than 3:00 p.m., New York time, on January 2, 2004, a wire
transfer of immediately available funds to:



--------------------------------------------------------------------------------

Bank: JPMorgan Chase Bank

4 New York Plaza, 15th Floor

New York, NY 10004

ABA #: 021000021

Crediting: Wells Fargo Foothill, Inc.

Account #: 323-266193

Reference: Redback Networks Inc.

 

in the amount of $55,264.96 representing costs and expenses payable to the
Agents and Lenders by the Loan Parties pursuant to the Loan Documents and
$100,000 in respect of the Expense Reserve, defined below;

 

(d)    confirmation, in form and substance satisfactory to Agents, that the
original letter of credit dated as of April 4, 2002 issued by Wells Fargo Bank,
National Association (“Wells Fargo Bank”) for the benefit of Jabil Circuit, Inc.
in the face amount of $10,000,000 (and as amended, $15,700,000) has been
returned undrawn to Wells Fargo Bank; and

 

(e)    a fully-executed counterpart of this letter agreement signed by the Loan
Parties,

 

(the date on which all of the foregoing conditions shall first be satisfied
herein called the “Payoff Date”), all of the Obligations shall be terminated and
satisfied in full; provided, however, that (A) all Indebtedness of any Loan
Party in respect of the Loan Parties’ Obligations to indemnify each Indemnitee
under Section 12.15 of the Financing Agreement and to reimburse the Agents and
Lenders for fees and costs shall remain in full force and effect and (B) to the
extent that any payments or proceeds (or any portion thereof) received by Agents
or Lenders shall be subsequently invalidated, declared to be fraudulent or a
fraudulent conveyance or preferential, set aside or required to be repaid to a
trustee, receiver, debtor-in-possession or any other party under any bankruptcy
law, state or federal law, common law or equitable cause, then to the extent
that the payment or proceeds is rescinded or must otherwise be restored by such
Agent or Lender, whether as a result of any Insolvency Proceeding or otherwise,
the Obligations, other Indebtedness of any Loan Party to the Agents and Lenders,
or part thereof which were intended to be satisfied by any such payment or
proceeds shall be revived and continue to be in full force and effect, as if the
payment or proceeds had never been received by the Agents and Lenders, and this
Agreement shall in no way impair the claims of the Agents and Lenders with
respect to the revived Obligations or other Indebtedness of any Loan Party to
the Agents and Lenders.

 

Each of the Loan Parties and the Agents and Lenders acknowledge and agree that
amounts in this Paragraph 1 include a fee, cost, and expense reserve in the
amount of $105,000 (the “Expense Reserve”) which will be held by the Agents
until all of the fees, costs, and expenses payable in connection with the Loan
Documents, the termination of the Loan Documents, or the performance of the
parties under this payoff letter have been posted to the Borrower’s Loan Account
with the balance, if any, remaining after such application to be remitted by the
Agents to Borrower. If the Agents or Lenders incur fees, costs, or expenses that
exceed the Expense Reserve or if the Agents or Lenders incur fees, costs, or
expenses after the



--------------------------------------------------------------------------------

balance of the Expense Reserve has been remitted to Borrower, including without
limitation, fees, costs, or expenses that arise from or relate to litigation or
any other dispute resolution proceeding involving the Loan Documents, the
termination of the Loan Documents or the performance of the parties under this
payoff letter, the Loan Parties shall reimburse the Agents and Lenders, promptly
after receipt of a demand therefor (and in any event within three Business Days
of the date of such demand), for the full amount of all such fees, costs, or
expenses.

 

2.    Upon receipt of the amounts in Paragraph 1 in accordance with Paragraph 1
and satisfaction of the other conditions referred to herein, the Lenders hereby
authorize Collateral Agent to release, and Collateral Agent hereby agrees to
release, on and with effect from the Payoff Date, all of its security interests
and liens created as security for the Obligations, including without limitation
all security interests in instruments, negotiable documents, cash, chattel
paper, an other similar collateral in the possession or control of Collateral
Agent (the “Possessory Collateral”).

 

3.    Each Loan Party hereby confirms that the commitments of Lenders to make
loans under the Loan Documents are terminated as of the Payoff Date.

 

4.    The Agents and Lenders, concurrently with the satisfaction of the
conditions referred to in Paragraph 1 above, hereby authorize the Loan Parties
to prepare and, upon approval by Collateral Agent, file any Uniform Commercial
Code termination statements that the Loan Parties reasonably may request to
release, as of record, the financing statements previously filed by Collateral
Agent, with respect to the Obligations, and agree to execute and deliver any
lien releases, mortgage releases, re-assignments of trademarks, discharges of
security interests, and other similar discharge or release documents (and if
applicable, in recordable form) as are reasonably necessary to release, as of
record, the security interests, and all other notices of security interests and
liens previously filed by Collateral Agent with respect to the Obligations, and
which are prepared at the Loan Parties’ expense.

 

5.    Collateral Agent will, as promptly as practicable upon the satisfaction of
the conditions referred to in Paragraph 1 above, deliver originals of all
Possessory Collateral, or affidavits regarding lost documents, to the Borrower
at the address set forth on the first page of this letter.

 

6. The Lenders hereby authorize Agents to, and Agents hereby agree that they
shall, execute and deliver such additional documents and shall provide
additional information as the Loan Parties may reasonably require to carry out
the terms of this letter agreement at the Loan Parties’ expense.

 

7.    Each Loan Party each hereby waives, releases, remises and forever
discharges each Agent and each Lender from any and all claims of any kind or
character, known or unknown, which any Loan Party ever had, now has or might
hereafter have against either Agent, any or any Lender which relates, directly
or indirectly, to the Financing Agreement, any other Loan Document, or to any
acts or omissions of either Agent or any Lender. As to each and every claim
released hereunder, each Loan Party each hereby represents that it has received
the advice of legal counsel with regard to the releases contained herein, and
having been so advised, each of them specifically waives the benefit of the
provisions of Section 1542 of the Civil Code



--------------------------------------------------------------------------------

of California, or any similar provision under New York law or otherwise, which
provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

As to each and every claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by their legal counsel
with respect thereto.

 

8.    Each Loan Party hereto agrees, represents, and warrants that such party
has not voluntarily, by operation of law or otherwise, assigned, conveyed,
transferred or encumbered, either directly or indirectly, in whole or in part,
any right to or interest in any of the claims released pursuant to Paragraph 7
hereof.

 

9.    The Loan Parties acknowledge that the amounts referred to in Paragraph 1
above (other than amounts to be remitted to Borrower pursuant to Paragraph 1)
are enforceable obligations of them owed to the Agents and Lenders pursuant to
the provisions of the Financing Agreement and confirm their agreement to the
terms and provisions of this letter by returning to Agents a signed counterpart
of this letter. This letter may be executed by each party on a separate
counterpart, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one agreement. Additionally,
facsimile signature will be deemed an original.

 

10.    This letter agreement shall be governed by and construed in accordance
with the laws of the State of New York as applied to agreements among parties
resident therein. Whenever possible, each provision of this letter agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this letter agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
letter agreement.

 

11.    This is the entire agreement between the parties with respect to the
subject matter of this letter agreement. There are no other agreements or
understandings, written or oral, express or implied.

 

[Signatures Continued On Next Page]

 



--------------------------------------------------------------------------------

Very truly yours,

 

ABLECO FINANCE LLC,

a Delaware limited liability company,

as Collateral Agent

 

By:                                      
                                        
                                                           

Name:                                     
                                        
                                                      

Its:                                      
                                        
                                                            

 

ABLECO FINANCE LLC,

a Delaware limited liability company, on behalf of itself

and its Affiliate assigns, as Lenders

 

By:                                      
                                        
                                                           

Name:                                     
                                        
                                                      

Its:                                      
                                        
                                                            

 

WELLS FARGO FOOTHILL, INC.,

a California corporation,

as Administrative Agent and a Lender

 

By:                                      
                                        
                                                           

Name:                                     
                                        
                                                      

Its:                                      
                                        
                                                            



--------------------------------------------------------------------------------

ACCEPTED and AGREED to as of the

date first set forth above:

 

REDBACK NETWORKS INC.,

a Delaware corporation

 

By:                                      
                                                           

Name:                                     
                                                      

Its:                                      
                                                            

 

REDBACK NETWORKS INTERNATIONAL INC.,

a Delaware corporation

 

By:                                      
                                                           

Name:                                     
                                                      

Its:                                      
                                                            

 

MERLIN SYSTEMS, INC.,

a Delaware corporation

 

By:                                      
                                                           

Name:                                     
                                                      

Its:                                      
                                                            